Citation Nr: 1225262	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  09-47 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for schizophrenia.  

2.  Entitlement to service connection for schizophrenia.  


REPRESENTATION

Veteran represented by:	Dennis L. Peterson, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and observer, J.G. 



ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to October 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO), wherein the RO continued the denial of service connection for the Veteran's schizophrenia as no new and material evidence was received.  

Notwithstanding the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection for schizophrenia.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As the Board must first decide whether new and material evidence to reopen the claim for service connection for schizophrenia, has been received before it can address this matter on the merits-and in light of the Board's favorable action on the petition to reopen-the Board has characterized the appeal as to schizophrenia as encompassing the two issues listed on the title page.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of that hearing has been associated with the claims file.

The issue of service connection for a stomach disorder, as secondary to schizophrenia, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In an unappealed rating decision of July 1997, the RO denied service connection for schizophrenia; this decision is final.

2.  The evidence added to the record since the July 1997 rating decision was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for schizophrenia.  

3.  Affording the Veteran the benefit of the doubt, the satisfactory and probative evidence of record demonstrates that schizophrenia was incurred during active service.  


CONCLUSIONS OF LAW

1.  Subsequent to the final July 1997 rating decision, new and material evidence has been presented to reopen the claim of service connection for schizophrenia.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2011).

2.  Resolving all doubt in favor of the Veteran, the criteria for the establishment of service connection for schizophrenia have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

1.  New and Material Evidence

Pertinent Laws and Regulations

Because the RO previously denied the Veteran's claim seeking entitlement to service connection for schizophrenia in a July 1997 rating decision, and the Veteran did not initiate an appeal, the doctrine of finality as enunciated in 38 U.S.C.A. § 7105(c) (West 2002) applies, and thus that decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent).

Applicable law provides that service connection may be established for a disability resulting from personal injury suffered or disease contracted, or from aggravation of a preexisting injury suffered or disease contracted, in the line of duty in active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Analysis 

A July 1997 rating decision denied service connection for schizophrenia as there was no evidence of schizophrenia in service, no evidence of a mental disorder in the separation examination and no evidence to indicate this condition manifested within one year of active service.  The evidence of record at the time of the July 1997 RO decision included service treatment records, private medical records, VA medical records and VA examinations.  

Service treatment reports reflect that the Veteran was treated on two occasions in October 1971 for a situational reaction, wherein he reported having been called names and being made fun of by other service members, and in March 1972, May 1972 and June 1972 he was treated for and diagnosed with for situational problems, situational anxiety dealing with military regulations, anxiety, insomnia, nervousness, and he wanted out of the military.  No complaints, treatment or findings of a mental disorder were noted upon his separation from active service.  Private and VA medical records from August 1982 to April 1997 reflect that the Veteran was receiving psychiatric treatment and had been diagnosed with schizophrenia and schizoaffective disorder.  In a March 1989 letter, the Veteran's private physician noted that the Veteran was treated for and diagnosed with schizoaffective disorder since 1987 and it was his belief that the Veteran's primary problem was a psychiatric one and that his gastrointestinal disorders were secondary to that.  VA examinations from June 1989, June 1997 and July 1997, including a July 1997 VA examination for posttraumatic stress disorder (PTSD) and a July 1997 Compensation and Pension (C&P) psychological evaluation, revealed that the Veteran was diagnosed with schizoaffective disorder, somatization disorder and a history thereof, polydrug abuse in remission, a history of chemical dependency of marijuana and alcohol, schizophrenia, paranoid type, alcohol dependence and alcohol and cannabis dependence.  The July 1997 C&P examiner found that the Veteran did not meet the criteria for PTSD, and the onset of his psychiatric illness appeared to have occurred nearly three years after his discharge from active duty.  

The new evidence of record submitted after the July 1997 RO decision includes private and VA medical records, Social Security Administration (SSA) records, service personnel records, a private physician's medical evaluation and opinion, a VA examination and the Veteran's testimony from a May 2012 video conference hearing.  Private and VA medical records from December 1980 to November 2008 reflect that the Veteran was hospitalized for schizophrenia, schizoaffective disorder and psychiatric treatment in 1975, December 1980, January 1981, September 1987 and November 1987.  These records also reflect that the Veteran was continuously treated for a psychiatric disorder and diagnosed with paranoid type schizophrenic disorder, dysthymia, depression and low grade depression, depressive disorder, alcohol and nicotine dependence, and schizophrenia and schizoaffective disorder.  SSA records reflect that the Veteran was awarded Social Security disability benefits for schizophrenic, paranoid and other functional psychotic disorders in July 2002.  In a July 2010 letter, a private psychologist concluded that he agreed with the diagnosis of schizophrenia in remission and he opined that it was as likely as not that the development of schizophrenia was related to the experiences the Veteran underwent during his time in the U.S. Air Force.  In a February 2011 VA examination, the Veteran was diagnosed with undifferentiated schizophrenia and the VA examiner opined that the Veteran's schizophrenia was less likely than not related to the incidence of anxiety noted in the service treatment records and it was less likely than not that the Veteran's experiences in service caused or aggravated schizophrenia.  

The Veteran also provided sworn testimony in the May 2012 video conference hearing that he had developed mental health symptoms in service which continued after his active service, including insomnia and anxiety and he reported two incidents of assault in service.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when considered in conjunction with the previous evidence of record, presents a more complete picture of the origin of the Veteran's schizophrenia and relates to unestablished facts that are necessary to substantiate his claim for service connection for a schizophrenia.  The new and material evidence relevant to reopening the Veteran's claim for service connection includes the July 2010 private medical opinion furnishing a positive nexus between the Veteran's schizophrenia and his active service and his sworn testimony of a continuity of mental health symptoms following his active service.  The newly received evidence is not considered cumulative or redundant of the evidence of record at the time of the final July 1997 RO decision, and furnishes a reasonable possibility of substantiating the Veteran's claim for service connection for schizophrenia.  Therefore, the Veteran's claim for service connection for schizophrenia is reopened.  See 38 C.F.R. § 3.156(a).

2.  Service Connection

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d)

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

Analysis

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his schizophrenia is related to his active service as his mental health symptoms have continued since his service.  

Service treatment reports reflect that the Veteran was treated on two occasions in October 1971 for a situational reaction wherein he reported having been called a name by other service members when he did not like to do what they did, he felt like he needed someone to talk to and dreamt of not being made fun of.  In March 1972, May 1972 and June 1972 the Veteran sought treatment for situational problems, dealing with military regulations, anxiety, insomnia, nervousness, and he wanted out of the military.  He was diagnosed with situational anxiety in May 1972.  An October 1971 separation examination revealed no findings of a mental disorder and a clinical evaluation of the psychiatric system was normal.  The Veteran did not report any symptoms of a mental disorder upon his separation from active service.  

Private and VA medical records from December 1980 to November 2008 reflect that the Veteran had received continued psychiatric treatment and had been diagnosed with schizophrenia and schizoaffective disorder as early as 1975, wherein he had first been hospitalized for schizophrenia.  The Veteran was hospitalized for schizophrenia and schizoaffective disorder in 1975, September 1987 and November 1987.  These records also reflect that the Veteran was variously treated for and diagnosed with psychiatric disabilities, including paranoid type schizophrenic disorder, dysthymia, depression and low grade depression, depressive disorder, alcohol and nicotine dependence, and schizophrenia and schizoaffective disorder.  Both schizophrenia and schizoaffective disorder have been variously characterized throughout the Veteran's treatment as chronic, undifferentiated, differentiated, paranoid, bipolar, depressive, residual, in remission and unspecified type.  

In a March 1989 letter, a private physician reported that the Veteran was his patient since September 1987 and that he was diagnosed with schizoaffective disorder, bipolar type, with a secondary diagnosis of somatization disorder.  He also noted that it was his belief that the Veteran's primary problem was a psychiatric one and that his gastrointestinal disorders were secondary to that.  

In a June 1989 VA psychiatric examination, the Veteran was diagnosed with schizoaffective disorder, somatization disorder and polydrug abuse in remission.  

A June 1997 VA general medical examination revealed a diagnosis of schizoaffective disorder and a history of chemical dependency, marijuana and alcohol, abstinent 15 years.  

In a July 1997 VA Compensation and Pension psychological evaluation, the Veteran reported a history of having an airman pull a knife on him twice in one night during his active service.  The Veteran was diagnosed with schizophrenia, paranoid type, alcohol dependence and cannabis dependence, all in remission.  The examiner found that the Veteran did not meet the criteria for PTSD, and the onset of his psychiatric illness appeared to have occurred nearly three years after his discharge from active duty.  

A July 1997 VA examination for PTSD reflect the Veteran was diagnosed with schizoaffective disorder, history of somatization disorder and a history of polydrug abuse, currently in remission.  

SSA records reflect that, the Veteran was awarded Social Security disability benefits for schizophrenic, paranoid and other functional psychotic disorders in July 2002.  

In a July 2010 letter, a private psychologist concluded that he agreed with the diagnosis of schizophrenia in remission and he opined that it was as likely as not that the development of schizophrenia was related to the experiences the Veteran underwent during his time in the U.S. Air Force.  His opinion was based on an interview of the Veteran, psychiatric treatise information, and a review of the Veteran's service treatment records, medical records from June 1989 indicating the first psychiatric hospitalization in 1975, private medical records from 1988 and 1989 and VA medical records and VA examinations from 1997, 1998, 1999 and 2006.  The private psychologist cited to psychiatric treatise information noting that abuse in childhood (as reported per the Veteran during his interview) related to mental illness in later years and found that the evidence would support that it was as likely as not that the Veteran's exposure to childhood events made him vulnerable to stress related experiences, such as he was exposed to during his service in the Air Force which overburdened the ability of his mind to deal successfully with the unsolicited death threat experienced from individuals in service.  He also noted that it was as likely as not that the traumatic experience of having knives placed at his neck by individuals against whom he was powerless to defend himself was a traumatic experience of such intensity that his mind could not remove that fear so that some years later the remaining fears overcame his ability to cope successfully and resulted in the emergence of the mental illness of schizophrenia.  

In a February 2011 VA examination, the Veteran was diagnosed with undifferentiated schizophrenia and the VA examiner opined that the Veteran's schizophrenia was less likely than not related to the incidence of anxiety noted in the service treatment records and it was less likely than not that the Veteran's experiences in service caused or aggravated schizophrenia.  In his rationale, the examiner explained that the Veteran was treated in May 1972 for counseling related to anxiety and insomnia and that he wanted out of service and was having difficulty dealing with military structure.  The examiner noted that the Veteran did not recall having anxiety in service and he first remembered experiencing mental health symptoms when someone must have slipped him a drug the day he was hospitalized in 1975, and that prior to 1975 he had not had any unusual experiences suggesting symptoms of schizophrenia.  Finally, the examiner stated that although the Veteran identified a couple of traumatic events in the military, these did not appear to have had a significant impact on him then or now.  

The Veteran also provided sworn testimony in the May 2012 video conference hearing that he had developed mental health symptoms in service which continued after his active service, including insomnia and anxiety, which he specified did continue following his active service from 1972 to 1975.  He also testified as to two stressful incidents which occurred in military service.  The first incident he reported was when a person pulled a knife on him and one man tried to sexually molest him.  The Veteran reported having trouble sleeping after the knife incident and that he was nervous following both incidents.  

After a careful review of the record and resolving all doubt in the Veteran's favor, the Board has determined, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's claim of service connection for schizophrenia is warranted.  

The Board initially observes that the medical evidence of record demonstrates that the Veteran is currently diagnosed with schizophrenia and schizoaffective disorder, variously characterized.  Service treatment reports demonstrate that the Veteran had been treated for situational reaction, situational problems and situational anxiety with symptoms of insomnia, anxiety and nervousness in October 1971, March 1972, May 1972 and June 1972.  

The post-service medical evidence also demonstrates that the earliest treatment for schizophrenia was the 1975 hospitalization referred to in many of the Veteran's private medical records dating back to December 1980, approximately three years following the Veteran's discharge from active service.  

The Board finds that the Veteran's statements regarding his mental health symptoms of anxiety and insomnia symptoms existing since active service are competent and credible evidence of continuity of symptoms since his active service and the incidents alleging in-service assault are competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  These statements of are supported by the medical evidence of record which demonstrates treatment for nervousness, insomnia and anxiety during his active service, a psychiatric hospitalization within three years of his discharge from active service with a continuity of psychiatric treatment thereafter.  The service treatment records reflecting the Veteran sought treatment on two occasions in October 1971 pursuant to a situational reaction wherein he reported having been called a female name by other service members when he did not like to do what they did, he felt like he needed someone to talk to and dreamt of not being made fun of also lend support to the reported incidents of in-service harassment and the Veteran's statements of an in-service assault are found to be credible.  

Although the VA examiner from the February 2011 VA examination concluded that schizophrenia was less likely than not related to the incidence of anxiety noted in the service treatment records and it was less likely than not that the Veteran's experiences in service caused or aggravated schizophrenia, he only noted one instance of treatment for anxiety in service.  The February 2011 examiner failed to note or discuss the service treatment reports from October 1971, March 1972 or June 1972 noting complaints of being made fun of by fellow service members and treatment for situational problems with symptoms of anxiety and nervousness.  The Board also observes that the June 2010 positive opinion from a private psychologist was also based upon an interview of the Veteran and a review of records including the Veteran's service treatment records, medical records from June 1989 indicating the first psychiatric hospitalization in 1975, private medical records from 1988 and 1989 and VA medical records and VA examinations from 1997, 1998, 1999 and 2006.  The private psychologist also discussed psychiatric treatise information to support his medical conclusions.  The Board observes that both physicians assumed the competency of the Veteran's reports of an in-service assault in furnishing their opinions and both opinions were based upon the same reported incidents in service.  

The Board finds that the medical evidence of record demonstrating complaints of being made fun of, anxiety, nervousness, insomnia and situational problems in service and a psychiatric hospitalization for schizophrenia occurring in 1975, just three years since the Veteran's discharge from active service, taken together with his credible reports of a continuity of symptoms since active service and in-service assault and the current diagnosis of schizophrenia place the evidence in relative equipoise and the benefit of the doubt rule will therefore be applied to resolve doubt in favor of the Veteran.  Therefore, on balance, the evidence of record collectively shows that the Veteran's schizophrenia is directly related to his active service.  

Thus, as the evidence supports the Veteran's claim, service connection schizophrenia is warranted.  38 C.F.R. §§ 3.102, 3.303 (2011).  See also 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been received, the claim for service connection for schizophrenia, is reopened, and service connection for schizophrenia is granted.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


